The opinion of the court was delivered,
by Sharswood, J.
The plaintiff in error, who was the plaintiff below, furnished to John Biglin, the contractor for building a *235bridge, stone from a quarry owned by him at $2.15 per cubic yard. He made a contract with the defendants to quarry and haul these stones to the bridge, and alleged that he had overpaid them. He testified that they had undertaken to do this work at $1.75 per cubic yard. They alleged, on the other hand, that the contract price was $2 per cubic yard. The defendants were examined, and their testimony certainly sustained their allegation, if it was believed. The only assignment of error is, that the court admitted evidence to show what the value of the stone was in the ground unquarried. This evidence was objected to as irrelevant. If it had any bearing upon the matter in controversy it was admissible. Now, surely if the stone in the quarry was only worth fifteen cents, and its value at the bridge was two dollars more, it went very far to show that the services of the defendants were worth that much to the plaintiff. He argues that he was entitled to the benefit of the contract he had made, and that it would not be just to deprive him of that advantage and transfer it to the defendants, and that this would be the consequence of admitting this evidence. But surely it is not an unfair presumption that he was to receive no more than the market value of the stone under his contract at the bridge, and if in point of fact it was more, it was incumbent on him' to rebut this evidence by showing it. When in a court of errors a judgment is asked to be reversed on the ground merely- of the admission of irrelevant testimony, it ought to appear clearly that such evidence tended to draw away the minds of the jurors from the point in issue, to excite prejudice or to mislead them: 1 Grreenl. on Ev. § 52. We do not see that any such effect could have been produced in this case.
Judgment affirmed.